[crwd_sunnyvale5thamend10001.jpg]
DocuSign Envelope ID: 968A0A09-3DAF-42C2-992F-CD108F32CC2F Exhibit 10.14 FIFTH
AMENDMENT TO OFFICE LEASE THIS FIFTH AMENDMENT TO OFFICE LEASE (this
"Amendment") is dated as of October 2, 2019, between SPF MATHILDA, LLC, a
Delaware limited liability company ("Landlord"), and CROWDSTRIKE, INC., a
Delaware corporation ("Tenant"). RECITALS A. Landlord and Tenant entered into
that certain Office Lease dated as of April 4, 2017 (the "Original Lease"), as
amended by that certain First Amendment to Lease dated as of September 18, 2018
(the "First Amendment"), that certain Second Amendment to Lease dated as of
October 27, 2017 (the "Second Amendment"), that certain Third Amendment to
Office Lease dated as of November 5, 2018 (the "Third Amendment"), and that
certain Fourth Amendment to Lease dated as of August 16, 2019 (the "Fourth
Amendment"), pursuant to which Tenant leases from Landlord certain premises
(collectively, the "Existing Premises") consisting of (i) Suite 102 on the first
(1st) floor (the "1st Floor Premises") of that certain building located at 150
Mathilda Place, Sunnyvale, California (the "Building"), (ii) Suite 200 on the
second (2nd) floor of the Building, (iii) Suites 304 and 306 on the third (3rd)
floor of the Building, (iv) Suites 202, 204, 206 and 208 on the second (2nd)
floor of the Building, and (v) Suites 300 and 302 on the third (3rd) floor of
the Building, but Suites 300 and 302 have not yet been delivered to Tenant
pursuant to the Fourth Amendment. The Original Lease, the First Amendment, the
Second Amendment, the Third Amendment and the Fourth Amendment are collectively
referred to herein as the "Lease". All capitalized terms not defined herein
shall have the respective meanings given to them in the Lease. B. Pursuant to
Section 10 of the Fourth Amendment, the Lease Term with respect to the 1st Floor
Premises is scheduled to expire on December 31, 2019. C. Landlord and Tenant
desire to amend the Lease to provide for (i) the extension of the Lease Term
with respect only to the 1st Floor Premises, and (ii) certain other Lease
modifications, all as more particularly set forth herein. AGREEMENT NOW,
THEREFORE, for valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows: 1. 1st Floor
Premises; Extension of Lease Term. The Lease Term with respect to the 1st Floor
Premises, which is defined in Section 10.1 of the Fourth Amendment as the "1st
Floor Extension Period", is hereby extended to expire on February 15, 2020. All
of the other terms and conditions of the Lease with respect to Tenant's
occupancy of the 1st Floor Premises during the 1st Floor Extension Period shall
otherwise apply on the terms and conditions set forth in the Lease. 2. Brokers.
Landlord and Tenant hereby warrant to each other that they have had no dealings
with any real estate broker or agent other than Cushman & Wakefield and CBRE,
Inc., collectively on behalf of Landlord, and Jones Lang LaSalle, on behalf of
Tenant (collectively, the "Brokers") in connection with the negotiation of this
Amendment and that they know of no other real estate broker or agent who is
entitled to a commission in connection with this Amendment.



--------------------------------------------------------------------------------



 
[crwd_sunnyvale5thamend10002.jpg]
DocuSign Envelope ID: 968A0A09-3DAF-42C2-992F-CD108F32CC2F Exhibit 10.14 Each
party agrees to indemnify and defend the other party against and hold the other
party harmless from any and all claims, demands, losses, liabilities, lawsuits,
judgments, and costs and expenses (including, without limitation, reasonable
attorneys' fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of the indemnifying party's dealings
with any real estate broker or agent (other than the Brokers) occurring by,
through, or under the indemnifying party. The terms of this Section 2 shall
survive the expiration or earlier termination of the Lease, as amended. 3.
Organization and Authority. Tenant hereby covenants, represents and warrants
that (a) Tenant is duly organized, in good standing and qualified to do business
under the laws of the state of its formation and, if different, is qualified to
do business in the State of California and has all necessary powers to enter
into and perform its obligations under the Lease, as amended, (b) this Amendment
has been duly and effectively authorized by all necessary action required under
Tenant's organizational documents, and (c) this Amendment has been duly executed
and delivered on behalf of Tenant, and is a valid and binding agreement of
Tenant. 4. Counterparts. This Amendment may be executed in any number of
original counterparts. Any such counterpart, when executed, shall constitute an
original of this Amendment, and all such counterparts together shall constitute
one and the same Amendment. 5. California Accessibility Disclosure. For purposes
of Section 1938 of the California Civil Code, Landlord hereby discloses to
Tenant, and Tenant hereby acknowledges, that the Project, the Building, the
Existing Premises and the 4th Amendment Premises have not undergone inspection
by a Certified Access Specialist (CASp). As required by Section 1938(e) of the
California Civil Code, Landlord hereby states as follows: "A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law. Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant. The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises." In furtherance of the foregoing, Landlord and Tenant hereby agree as
follows: (a) any CASp inspection requested by Tenant shall be conducted, at
Tenant's sole cost and expense, by a CASp approved in advance by Landlord; and
(b) pursuant to Article 24 of the Original Lease, Tenant, at its cost, is
responsible for making any repairs within the Existing Premises and the 4th
Amendment Premises to correct violations of construction-related accessibility
standards disclosed by a CASp inspection requested by Tenant; and, if anything
done by or for Tenant in its use or occupancy of the Existing Premises and/or
the 4th Amendment Premises shall require repairs to the Building (outside the
Existing Premises and/or the 4th Amendment Premises) to correct violations of
construction-related accessibility standards, then Tenant shall, at Landlord's
option, either perform such repairs at Tenant's sole cost and expense or
reimburse Landlord upon demand, as Additional Rent, for the cost to Landlord of
performing such repairs.



--------------------------------------------------------------------------------



 
[crwd_sunnyvale5thamend10003.jpg]
DocuSign Envelope ID: 968A0A09-3DAF-42C2-992F-CD108F32CC2F Exhibit 10.14 6. Rent
from Real Property. Tenant and Landlord intend that all amounts payable by
Tenant to Landlord shall qualify as "rents from real property," and will
otherwise not constitute "unrelated business taxable income" or "impermissible
tenant services income," all within the meaning of both Sections 512(b)(3) and
856(d) of the Internal Revenue Code of 1986, as amended (the "Code") and the
U.S. Department of Treasury Regulations promulgated thereunder (the
"Regulations"). In the event that Landlord reasonably determines that there is
any risk that any amount payable under the Lease, as amended hereby, shall not
qualify as "rents from real property" or will otherwise constitute unrelated
business taxable income or impermissible tenant services income within the
meaning of Sections 512(b)(3) or 856(d) of the Code and the Regulations
promulgated thereunder, Tenant agrees (a) to cooperate with Landlord by entering
into such amendment or amendments as Landlord deems necessary to qualify all
amounts payable under the Lease, as amended hereby, as "rents from real
property" and (b) to permit (and, upon request, to acknowledge in writing) an
assignment of certain services under the Lease, as amended hereby, and, upon
request, to enter into direct agreements with the parties furnishing such
services. Notwithstanding the foregoing, Tenant shall not be required to take
any action pursuant to the preceding sentence (including acknowledging in
writing an assignment of services pursuant thereto) if such action would result
in (i) Tenant's incurring more than de minimis additional liability under the
Lease, as amended hereby, or (ii) more than a de minimis negative change in the
quality or level of Building operations or services rendered to Tenant under the
Lease, as amended hereby. For the avoidance of doubt, (A) if Tenant does not
acknowledge in writing an assignment as described in clause (ii) above (it being
agreed that Tenant shall not unreasonably withhold, condition or delay such
acknowledgment so long as the criteria in clauses (i) and (ii) are satisfied),
then Landlord shall not be released from liability under the Lease, as amended
hereby, with respect to the services so assigned; and (B) nothing in this
Section shall limit or otherwise affect Landlord's ability to assign its entire
interest in the Lease, as amended hereby, to any party as part of a conveyance
of Landlord's ownership interest in the Building. 7. Ratification and
Confirmation. Except as set forth in this Amendment, all of the terms and
provisions of the Lease are hereby ratified and confirmed and shall remain
unmodified and in full force and effect, and the provisions of Section 8.6 of
the Original Lease (Tenant's Security System) shall apply to the 4th Amendment
Premises. In the event of any conflict between the terms and conditions of the
Lease and the terms and conditions of this Amendment, the terms and conditions
of this Amendment shall prevail. [signatures appear on the following page]



--------------------------------------------------------------------------------



 
[crwd_sunnyvale5thamend10004.jpg]
Exhibit 10.14



--------------------------------------------------------------------------------



 